Citation Nr: 1545035	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  12-11 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

The Veteran (Appellant) represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision.

The Veteran appeared at a video conference hearing in March 2014 before the undersigned.  A Board Hearing Transcript (Tr.) is of record.

The issue of entitlement to an increased rating for service-connected diabetic retinopathy was raised at the March 2014 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  


REMAND

The Veteran contends that his service-connected diabetes mellitus warrants a rating higher than the 20 percent currently assigned, to include a total rating due to unemployability.  At the March 2014 Board hearing, the Veteran testified that during the past year, he has had to visit the emergency room due to problems with excessively high or low blood sugar, that he requires insulin, and that he has been told not to engage in strenuous activities.  Board Hearing Tr. 3-4.  

In May 2010, the Veteran's physician wrote that due to diabetes, the Veteran should refrain from any prolonged physical activity, including prolonged walking, standing, or heavy lifting.  In May 2012, the Veteran was treated for low blood sugar after over-exerting himself while working in the yard, and a physician instructed the Veteran that he needed to adjust his insulin or limit his activity to avoid hypoglycemic episodes.  A May 2012 VA examiner's opinion discussed the Veteran's prior episodes of low blood sugar and found that "the [V]eteran now has a medically required regulation of activity due to his diabetes mellitus."

However, the Veteran's VA treatment records show that his treating physician has stressed the importance of exercise in treating diabetes mellitus, and the Veteran wrote in January 2010 that he has helped control his diabetes through exercise and weight loss.  The October 2012 VA examiner found that now that the Veteran's diabetes was better controlled with insulin, the Veteran did not require regulation of activities.

In light of the conflicting evidence of record regarding the current severity of the Veteran's diabetes mellitus, as well as his March 2014 testimony indicating that his diabetes mellitus has worsened in the past year, the Board finds that a new VA examination is necessary prior to further adjudication of the issue.  38 C.F.R. § 3.327(a) (2015).

The Veteran also contends that his service-connected disabilities prevent him from obtaining or maintaining gainful employment.  In March 2014, he testified that he was unable to work due to pain in his feet and ankles from neuropathy, vision problems, and fatigue.  Board Hearing Tr. 5.  He stated that he has primarily worked as a professional driver, but that he is now unable to drive.  Id. at 6.  He also testified that he has difficulties walking, grocery shopping, and performing other basic tasks.  Id. at 12.  In January 2010 correspondence, the Veteran wrote that he was unable to renew his commercial driver's license because he required insulin for the treatment of diabetes.  He has also reported that he last worked as a truck driver in 2008.

The Veteran's VA treatment records show that he has reported feeling exhausted during the day and that this prevents him from working.  A May 2010 letter from the Veteran's physician noted that the Veteran's exhaustion precludes.  The May 2011 and July 2011 VA examiners did not, however, find that the Veteran's service-connected disabilities caused any functional impairment in employability.  The October 2012 VA examiner noted that the Veteran's diabetes did prevent him from his usual employment of driving a bus, but would not prevent him from other gainful employment.

While the record clearly indicates that the Veteran is now prevented from his usual occupation of professional driver due to his diabetes mellitus, it is not clear whether the Veteran could obtain and maintain another form of gainful employment.  The Board finds that further development is therefore needed regarding the issue of entitlement to a TDIU, to include a social and industrial survey.  

The record indicates that the Veteran receives all of his medical care at the G.V. (Sonny) Montgomery VA Medical Center in Jackson, Mississippi.  To ensure a complete record when the claims file returns from remand, any outstanding VA treatment records since October 2014 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  All treatment records from the VA Medical Center in Jackson, Mississippi, from October 2014 to the present should be obtained and associated with the claims file.  

2.  After any additional records are obtained and associated with the claims file, the Veteran should be afforded a VA examination to ascertain the current severity of his service-connected diabetes mellitus.  After performing an in-person examination or the Veteran and reviewing all pertinent medical records associated with the claims file, the examiner is asked to prepare a report assessing the severity of the Veteran's diabetes mellitus.

The examiner is asked to specifically discuss the Veteran's claim that he is unable to engage in strenuous activities, given the May 2010 physician's note that the Veteran should refrain from any prolonged physical activity, the May 2012 physician's recommendation regarding limiting activity, and the May 2012 VA examiner's opinion that "the [V]eteran now has a medically required regulation of activity due to his diabetes mellitus," and October 2012 opinion that the Veteran's condition had improved.  If the Veteran no longer requires regulation of activities to manage his diabetes mellitus, the examiner should so state.  In addition, the examiner should indicate, to the extent feasible, at what time it became medically ascertainable that the Veteran no longer required regulation of activities. 

The examiner should set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

3.  Thereafter, schedule him for a Social and Industrial Survey with respect to all of his service-connected disabilities.  The claims file must be made available to, and reviewed by, the examiner. 

A complete educational, vocational, and employment history of the Veteran should be obtained, inclusive of the last date of full-time and/or part-time employment.  An assessment of the Veteran's day-to-day functioning should be made. 

The examiner is requested to describe the impairment caused by the Veteran's service-connected diabetes mellitus alone, and, in the alternative, all his service-connected disabilities in the aggregate, and without consideration of his age or nonservice-connected disabilities, on his ability to secure or follow a substantially gainful occupation.  The examiner is requested to discuss the type or types of employment in which the Veteran would be capable of engaging, given his skill set and educational background. 

A report of the opinion should be prepared and associated with the claims file.  A comprehensive rationale must be provided for all opinions rendered.

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Then, readjudicate the claims.  If any benefit sought is not granted, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

